        Case 1:19-cv-05523-ODE Document 11 Filed 01/30/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

               Plaintiff,

Vs.                                              CIVIL ACTION FILE NO.
                                                   1:19-CV-05523-ODE
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

               Defendants.


              DEFENDANT SIONIC MOBILE CORPORATION’S
                       MOTION TO DISMISS

      Defendant Sionic Mobile Corporation (“Sionic”) respectfully moves,

pursuant to Fed. R. Civ. Proc. 12(b)(6), to dismiss with prejudice Plaintiff

Berkeley Ventures II, LLC’s (“Berkeley”) Complaint on the grounds it fails to

state a claim on which relief can be granted. Sionic shows the court, as follows:

1.    Berkeley’s Complaint fails to adequately plead its common law fraud

and securities fraud claims with the particularity required by Fed. R. Civ.

Proc. 9(b);

2.    Berkeley’s Complaint fails to sufficiently plead the element of scienter

required for its securities fraud claim;




                                           1
       Case 1:19-cv-05523-ODE Document 11 Filed 01/30/20 Page 2 of 3




3.    Berkeley’s claim for punitive damages should be dismissed as a

derivative claim of the common law fraud claim, and because Berkeley’s

Complaint fails to adequately plead Berkeley is entitled to damages for the

common law fraud claim.

4.    Berkeley’s securities fraud claims are time-barred by the applicable

two-year statute of limitations. 28 U.S.C. § 1658(b).

      In support of this Motion, Sionic relies on the Verified Complaint for

Damages and its Memorandum in Support, including exhibits and supporting

authorities.

      Respectfully submitted this January 30, 2020.

                                           /s/ Simon Jenner
                                           Simon Jenner, Esq.
                                           Georgia Bar No. 142588
                                           simon.jenner@bakerjenner.com
                                           Richard J. Baker, Esq.
                                           Georgia Bar No. 033879
                                           rick.baker@bakerjenner.com
                                           Lynn Chen Woodward, Esq.
                                           Georgia Bar No. 861150
                                           lynn.woodward@bakerjenner.com
                                           Baker Jenner LLLP
                                           210 Interstate North Parkway, SE
                                           Suite 100
                                           Atlanta, GA 30339
                                           Telephone: (404) 400-5955
                                           Attorneys for Defendant




                                       2
        Case 1:19-cv-05523-ODE Document 11 Filed 01/30/20 Page 3 of 3




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1(C), using Century Schoolbook, 13 point font. I further certify I have

electronically filed, on the date stated below, the foregoing DEFENDANT

SIONIC MOBILE CORPORATION’S MOTION TO DISMISS with the

Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to attorneys of record, as follows:

                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                          Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                              Atlanta, GA 30339


                                             /s/ Simon Jenner
                                             Georgia Bar No. 142588
                                             Attorney for Defendant
                                             Baker Jenner LLLP
                                             210 Interstate North Parkway, SE
                                             Suite 100
                                             Atlanta, GA 30339
                                             Telephone: (404) 400-5955
                                             E: simon.jenner@bakerjenner.com




                                         1
